Title: To Thomas Jefferson from James Madison, 11 April 1796
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Pha. Apl. 11. 1796.
                    
                    Since my last the inclosed was received from J.B. The sample of rod must wait for a private conveyance.
                    Yours of the 27th. has been duly received. You already know that the call for papers was refused, and reasons assigned more extraordinary a great deal than the refusal. This measure of the Ex. produced two propositions asserting the right of the House to judge of the expediency of Treaties stipulating on legislative subjects, and declaring that it was not requisite in a call for papers to express the use to be made of them. It was expected that a long and obstinate discussion would have attended these defensive measures. Under that Idea I entered into a free, but respectful review of the fallacy of the reasons contained in the Message and the day being nearly spent the Committee rose and an adjournment succeeded. The next morning instead of a reply the question was called for and taken without a word of argument on the subject. The two resolutions were carried by 57 against 35, and six members, who not foreseeing the early call for the question had not taken their seats, soon appeared and desired to have their names added to the Majority. This was not permitted by the rules of the House; but the case is explained in the Newspapers. Today is fixed for taking up the Treaties. We shall separate the Spanish and other Treaties from the British, and proceed to make for them the necessary provisions. With respect to the latter, it seems at present probable, that it will be hung up on a recital of the vices of the Treaty itself, the want of information, and the perseverance in seizing our Ships and seamen, which ought to have the same influence on our decision whether viewed as consistent with or an infraction of the Treaty. An Embargo on Indian Corn is proposed, but has not been discussed. Nothing very material from Abroad. Bache is publishing the Treaty Debates in nos. for an 80. vol: I inclose the 1st. no. under address to Mr. Carr. Adieu
                    
                        J. M. Jr
                    
                